  Case: 1:16-cv-03401 Document #: 820 Filed: 08/13/21 Page 1 of 3 PageID #:24566




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

REPUBLIC TECHNOLOGIES (NA), LLC          )
and REPUBLIC TOBACCO, L.P.,              )
                                         )
            Plaintiffs,                  )
                                         )
            vs.                          )
                                         )
BBK TOBACCO & FOODS, LLP d/b/a HBI       )
INTERNATIONAL,                           )
                                         )
            Defendant,                   )                Case No. 16-cv-03401
________________________________________ )
                                         )                Judge Thomas M. Durkin
BBK TOBACCO & FOODS, LLP d/b/a HBI       )
INTERNATIONAL,                           )
                                         )
            Counter-Plaintiff,           )
                                         )
            vs.                          )
                                         )
REPUBLIC TECHNOLOGIES (NA), LLC,         )
REPUBLIC TOBACCO, L.P., and              )
VANILLA LA GROUP, INC.                   )
                                         )
            Counter-Defendants.          )

         BBK TOBACCO & FOODS, LLP D/B/A HBI INTERNATIONAL’S
         RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW

       BBK Tobacco & Foods, LLP d/b/a HBI International (“HBI”) hereby moves for

judgment as a matter of law against Defendants Republic Technologies (NA), LLC, and

Republic Tobacco, L.P. (“Republic”) pursuant to Federal Rule of Civil Procedure 50(b).

       This relief is proper for the reasons set forth in the memorandum of law filed

concurrently herewith. Specifically, Republic’s state-law claims in Counts IV and V of its

Second Amended Complaint fail because Republic did not demonstrate at trial that HBI’s
  Case: 1:16-cv-03401 Document #: 820 Filed: 08/13/21 Page 2 of 3 PageID #:24567




conduct occurred “primarily and substantially in Illinois.” Second, all of Republic’s claims in

this case should nevertheless be barred by HBI’s laches and estoppel affirmative defenses.

Dated: August 13, 2021                          BBK TOBACCO & FOODS, LLC
                                                d/b/a HBI INTERNATIONAL


                                                By: /s/ David S. Becker
                                                      One of its attorneys

                                                    Frank G. Long, (Arizona Bar Number
                                                    #012245) (Admitted pro hac vice)
                                                    Charles S. Price (Arizona Bar Number
                                                    6197) (Admitted pro hac vice)
                                                    Ariana F. Pellegrino (Michigan Bar Number
                                                    #79104) (Admitted pro hac vice)
                                                    DICKINSON WRIGHT PLLC
                                                    1850 N. Central Avenue, Suite 1400
                                                    Phoenix, AZ 85004

                                                    Jennifer L. Fitzgerald
                                                    David S. Becker
                                                    D. Richard Self
                                                    FREEBORN & PETERS LLP
                                                    311 South Wacker Drive, Suite 3000
                                                    Chicago, IL 60606
                                                    Telephone: (312) 360-6000
                                                    Facsimile: (312) 360-6522




                                                2
  Case: 1:16-cv-03401 Document #: 820 Filed: 08/13/21 Page 3 of 3 PageID #:24568




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of August, 2021, that the above and foregoing BBK
Tobacco & Foods, LLP D/B/A HBI International’s Renewed Motion for Judgment as a
Matter of Law was filed electronically with the Clerk of the Court using the CM/ECF system,
which sent notification to all ECF registrants that are counsel of record for this matter.

                                               By: /s/ David S. Becker




                                              3
